Citation Nr: 1605106	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a sleep disability, to include as secondary to posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure (Agent Orange).

6.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of the November 2010 and April 2012 rating decisions of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2015, the Veteran testified during a Central Office Board hearing in Washington, D.C., which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for a back disability, hearing loss, sleep disability, diabetes mellitus, and peripheral neuropathy to include as secondary to diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Tinnitus is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals for service connection for tinnitus there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

The Veteran has asserted that he has tinnitus as a result of acoustic trauma sustained while in active service.  Specifically, the Veteran has reported acoustic trauma in the form of his work as an F-4 jet mechanic aboard an aircraft carrier flight deck.  A review of the Veteran's service separation form shows that his military occupational specialty (MOS) while in active service was F-4 system mechanic.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.
 
A review of the service medical records is silent for treatment for or a diagnosis of tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus while in active service and has continued to experience tinnitus since his separation from active service.  In addressing the Veteran's VA examination in February 2011, the Board notes that the Veteran testified that he had difficulty understanding the examiner throughout the examination, and thus, the report in the examination that the Veteran only experienced tinnitus "10 years ago" was a miscommunication on the part of the Veteran who, in his May 2015 hearing, testified that his tinnitus really worsened in the last ten years.  The Board finds that the Veteran testimony is credible and consistent with the Veteran other written statement concerning the onset of his tinnitus.  Thus, the Board finds that the VA examination report, in terms of the remarks on the Veteran's tinnitus, is flawed.
 
The Board also emphasizes that the Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.
 
The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify tinnitus and his statements have been found credible. 
 
In sum, the Board has conceded acoustic trauma during active service.  In addition, the Veteran has competently and credibly reported that he first experienced tinnitus while in active service and that he has continued to experience it since that time.  
 
Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for a back disability, sleep disability, diabetes mellitus, and peripheral neuropathy to include as secondary to diabetes mellitus.  The Board finds that VA examinations were not provided for these disabilities and such examinations are warranted.  Similarly, the Board finds that the VA audiological examination provided to the Veteran in February 2011 was, in part, inadequate as explained in detail below.

VA Examinations - Back and Sleep Disabilities

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's back disability and sleep disability, the Board notes that the Veteran is diagnosed with a back disability and sleep apnea as reported in the a August 2010 VA treatment note from Salisbury VA Medical Center (VAMC).  The Veteran has reported that both his back disability and sleep apnea began in service.  Regarding the back disability the Veteran reported that the initial incurrence was in service when he was moving barrels in Philippines in 1966.  Regarding the sleep disability the Veteran reported that while in the military his peers reported that he had respiratory problems while sleeping along with persistent snoring, something his wife later complained of when he was married shortly after he left the military.  For both of these disabilities, the Veteran reports that the symptoms have persisted since he left service.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine if the Veteran's complaints regarding a sleep disability and back disability are related to service.

Collect -VA Treatment Records

The Veteran has been receiving care for his disabilities at the Salisbury VAMC; however, the claims file contains evidence that the pertinet records have not been collected.  The claims file contains only psychiatric records from March 2011 to December 2014, and portions of records from 2012, 2010, and 2009.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from the Salisbury VAMC may contain pertinent information to all the Veteran's claims, VA is obligated to obtain them. 

Collect - Service Treatment Records (STRs)

The Veteran has testified that he injured his back in 1966 while in the Philippines.  However, the Veteran's STRs do not contain any STRs from 1966, but do contain indicia that such records do exist.  Specifically, a September 26, 1967, note from a clinician mentions draining of a pilonidal sinus which occurred before, in December 1966.  Considering both the Veteran's testimony to the event in 1966 and this indicia contained in the STRs themselves, the Board finds that it is prudent to attempt secure any outstanding STRs to include possible Service Hospital Records.  It is important to note that the military branches of service define STRs as outpatient treatment records and discharge summaries of inpatient care only.  STRs do not include full inpatient treatment records.  See VBA Fast letter No. 13-09 (Apr. 26, 2013).

Adequacy - VA Examination - Audiological

The February 2011 VA examination on the Veteran's hearing loss does not comment on the Veteran March 1964 "Group Screening Audiogram" wherein the following puretone thresholds were reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
10
10
10
LEFT
0
20
5
5
10

This demonstrates an auditory threshold shift when compared with the Veteran's enlistment audiological examination in February 1964, the result of which is listed below.




HERTZ



500
1000
2000
3000
4000
RIGHT
/
5
5
/
5
LEFT
/
5
5
/
5

Notwithstanding the lack of notation on the March 1964 examination, the VA examiner does not comment on the Veteran's reports of hearing loss in service persisting to the present.  Considering these two oversights, the Board finds that the VA examination is, in part, inadequate, and that a new VA examination is warranted.


VA Examination - Diabetes & Peripheral Neuropathy Secondary to Diabetes

The Board finds that a VA examination is warranted for the Veteran's diabetes and by extension his secondary claim for peripheral neuropathy.  The Veteran submitted medical evidence that he was diagnosed with diabetes in June 1975, seven years after he left the military.  The Veteran also testified in his May 2015 hearing that he was moving around barrels of what he believed to be Agent Orange in the Philippines in 1966.  Importantly, the Board, as explained above, is requesting a search for records in 1966 wherein this event took place.  With the potential of direct exposure to Agent Orange in mind, the Board emphasizes that in claims involving presumptive service connection disabilities VA must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1043- 44 (Fed. Cir. 1994). Thus, the Board finds that additional development is required to ascertain whether the Veteran is entitled to service connection for his diabetes on a direct basis.  By extension, the Board finds that a VA examination is warranted considering the Veteran's relatively contemporaneous diagnosis of diabetes to his separation from service and his testimony that the barrels that he was moving contained Agent Orange.  See 38 C.F.R. § 3.159(c)(4) see also, McLendon v. Nicholson, supra.  

Turning to the issue of service connection for peripheral neuropathy as secondary to diabetes, the Board finds that this issue is intertwined with the Veteran's claim for diabetes as the Veteran contends that this disability the result of his diabetes.  Thus, the Board is left with no alternative but to remand the Veteran's claim for peripheral neuropathy to be developed and re-adjudicated alongside his diabetes claim as the two issues are now considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all STRs and service hospital records from all periods of verified active duty service have been associated with the claims file.

The Board is specifically interested in STRs and/or Service Hospital Records from 1966.  The Veteran contends that an injury to his back occurred in the Philippines at this time.  However no records from 1966 are contained in his STRs folder. 

In developing, contact the Navy Military Personnel Command, or any other appropriate service department office, and ensure that the Veteran's entire Service Treatment Records (STRs) have been associated with his claim file.  Particular attention should be provided to obtaining STRs from 1966.

2. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA medical records should be obtained from the Salisbury VAMC and all associated outpatient facilities and clinics from the earliest available records to the present.  The Veteran's assistance should be requested in determining when his treatment at the Salisbury VAMC began.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159. 

The Veteran should also be notified that the Veteran's Hospital Administration (VHA) and Veteran's Benefits Administration (VBA) are independent of on another, and thus, medical records must be requested from VHA by VBA which creates the need for the Veteran to identify dates ranges of treatment and facility to ensure that all medical records which are pertinent to his claim are collected in an expeditious manner.

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

TAKE A DETAILED HISTORY FROM THE VETERAN REGARDING THE ONSET OF HIS SLEEP DISABILITY, BACK DISABILITY, HEARING LOSS, AND ANY CONTINUITY OF SYMPTOMS SINCE THAT TIME.  

(A)  After considering the pertinent information in the record in its entirety, the VA examiner should identify any sleep disorders, to include sleep apnea.  The examiner is asked to opine as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that any sleep disorder identified, to include sleep apnea, was incurred or aggravated by his active duty OR whether it is at least as likely as not caused by or aggravated by his PTSD, or is otherwise etiologically related to his active service.

The examiner is asked comment on the Veteran's testimony that he suffered from symptoms of sleep apnea in service as indicated by his fellow service members complaining about his service.  The VA examiner is also asked to comment on a private treatment record from July 1995, prior to the Veteran's application for VA benefits,  wherein the Veteran reports his wife has made complaints about respiratory difficulties he has while sleeping, and that this has been a long time problem for him.

(B)  After considering the pertinent information in the record in its entirety, the VA examiner should identify any back disability.  The examiner is asked to opine as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that any back disability was incurred or aggravated by his active duty or is otherwise etiologically related to his active service

The examiner is asked comment on the Veteran's testimony that he suffered from a back injury in the Philippines in 1966 while moving barrels, which he estimates to be in the hundreds.  The examiner should also comment on the Veteran's pilonidal sinus cyst which was documented in the Veteran's September 26, 1967 STR and any relationship it may have with any identified current back disability. 

(C)  After considering the pertinent information in the record in its entirety, the VA examiner should identify any hearing loss disability.  The examiner is asked to opine as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that any hearing loss was incurred or aggravated by his active duty or is otherwise etiologically related to his active service.

The examiner is asked comment on the Veteran's testimony that he suffered from hearing loss in service which has persisted until today.  The examiner is also asked to comment on the Veteran's March 1964 "Group Screening Audiogram."

(D)  After considering the pertinent information in the record in its entirety, the VA examiner is asked to opine as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that diabetes and/or peripheral neuropathy was incurred or aggravated by his active duty.

The examiner is asked to comment on the Veteran's testimony that he was exposed to Agent Orange while in the Philippines, any procured STRs from 1966, and the Veteran's diabetes diagnosis in June 1975, seven years after he left the military.

If the examiner concludes that diabetes is related to service but not peripheral neuropathy, the examiner should further opine as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that his diabetes caused or aggravated his peripheral neuropathy.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for a back disability, bilateral hearing loss, sleep disability, diabetes mellitus, and peripheral neuropathy to include as secondary to diabetes mellitus.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


